DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing objection of 4/28/22 has been withdrawn in view of the replacement drawing sheet of 7/27/22.  The drawings have been accepted by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
An illumination module for illuminating at least one region of a vehicle component, wherein the vehicle component includes a main body, which is insertable into an opening of a vehicle body or is connectable to the vehicle body, and wherein the illumination module includes: a light source support, in the form of a printed circuit board, having at least one light source; a housing half shell, which is connectable to a wall region of the main body of the vehicle component such that a housing, defined by the housing half shell of the illumination module, and by the wall region of the main body of the vehicle component is formed, wherein at least part of the light source support having the at least one light source is received in the housing, and wherein the housing includes at least one light outlet region, via which light emitted by the at least one light source can be decoupled from the housing; wherein:
a)  The at least one light source is arranged with respect to the light outlet region of the housing such that the light, emitted by the at least one light source, can be decoupled from the housing via the at least one light outlet region as scattered light that is scattered by at least one interior wall region of the housing, wherein the at least one interior wall region of the housing has a degree of remission of at least 75%; or
b)  The illumination module includes a light distributor received at least in regions by the housing half shell, which includes a light inlet region, via which at least a part of the light emitted by the at least one light source can be coupled into the light distributor, and which includes at least one light outlet region, via which at least a part of the light coupled via the light inlet region into the light distributor can be decoupled in the direction of the region of the vehicle component to be illuminated; wherein the housing half shell includes at least one connecting element for detachable connection of the light distributor to the housing half shell, wherein the at least one connecting element of the housing half shell is designed to form a detachable connection to light distributors of different types, sizes, or forms; or
c)  The illumination module includes a light distributor received at least in regions by the housing half shell, which includes a light inlet region, via which at least a part of the light emitted by the at least one light source can be coupled into the light distributor, and which includes at least one light outlet region, via which at least a part of the light coupled via the light inlet region into the light distributor can be decoupled in the direction of the region of the vehicle component to be illuminated; wherein the light distributor includes a body made of a transparent material which is designed to conduct at least a part of the light coupled via the light inlet region of the light distributor into the light distributor to the at least one light outlet region of the light distributor by reflection at the boundary surface of the body.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA K TSO/Primary Examiner, Art Unit 2875